—Judgment, Supreme Court, New York County (Walter M. Schackman, J.), entered December 24, 1991, after a jury trial, granting plaintiff a divorce, and denying plaintiff’s various claims for financial relief, unanimously affirmed, without costs.
The trial court’s findings of fact are supported by the record and should not be disturbed (see, Strauf v Ettson Enters., 106 AD2d 737, 738). Given that a note in which defendant allegedly promised to compensate plaintiff was illegible and unsigned, and that plaintiff offered no proof concerning any tax loss suffered, plaintiff did not establish that she was entitled to any distribution for the value of her one-time $125,000 tax exemption. Plaintiff, as the party seeking the financial interest, did not meet her burden of showing that the net increase in the value of defendant’s retirement plan during the parties’ marriage was higher than that shown by the documentary evidence (see, Del Gado v Del Gado, 129 AD2d 426, 428).
We have considered plaintiff’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Carro, Ellerin and Rubin, JJ.